DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the audible alert sound."  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the light source."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070233389 A1 (“Stephens”).

As per Claim 1, Stephens discloses an anchoring system for a boat or other watercraft comprising:
a first line (¶ 34—“riser 12”; Fig. 2);
a connection mechanism attached proximate an end of the first line configured to secure the boat to a first fixed object (¶ 34—“fixed point 14”; Fig. 2); and
a controller configured to automatically adjust the amount of the first line extending from the boat to maintain the boat within a predetermined distance from the first fixed object (Abstract—“Dynamic positioning of a vessel 10 connected to the seafloor 14 by a riser 12”; ¶ 35—“direction and distance from the point on the surface above the fixed point 14”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of US 4200052 A (“Cunningham”).

As per Claim 5, Cunningham teaches additional limitations not expressly disclosed by Stephens, including namely first and second motors, wherein the first motor is configured to receive a command from the controller to control the amount of first line extending from the boat and the second motor is configured to receive a command from the controller to control the amount of second line extending from the boat (Col 3 Lines 5-17—“the control system 16 will transmit a signal to the corresponding one or both as appropriate of the hydraulic motors 8 to cause the or both ropes 2 to be paid out from the drums 9 while maintaining the value of the 15 tension in the rope which is being paid out at the predetermined value.”; Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stephens to include the limitations as taught by Cunningham to prevent breaking of the mooring lines (Cunningham: Col 1 Lines 11-23). 

As per Claim 12, Cunningham teaches additional limitations not expressly disclosed by Stephens, including namely wherein the controller is further configured to adjust the amount of the first line extending from the boat based on at least one of the tension on the first line or the vibration of the first line (Col 3 Lines 5-17—“the control system 16 will transmit a signal to the corresponding one or both as appropriate of the hydraulic motors 8 to cause the or both ropes 2 to be paid out from the drums 9 while maintaining the value of the 15 tension in the rope which is being paid out at the predetermined value.”; Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stephens to include the limitations as taught by Cunningham to prevent breaking of the mooring lines (Cunningham: Col 1 Lines 11-23). 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10035566. This is a statutory double patenting rejection.
Claim 3 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 10035566. This is a statutory double patenting rejection.
Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No. 10035566. This is a statutory double patenting rejection.
Claim 6 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 10035566. This is a statutory double patenting rejection.
Claim 7 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 10035566. This is a statutory double patenting rejection.
Claim 8 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 10035566. This is a statutory double patenting rejection.
Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 10035566. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10035566. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 10 is anticipated by patent claim 19.
Patent claim 19 recites substantially similar limitations as application claim 10. However, the patent claim recites “a first buoy, moor, or piling” and “a second buoy, moor, or piling” while the application claim recites “a first fixed object” and “a second fixed object.” Therefore, patent claim 19 is in essence a “species” of the generic invention of application claim 10. It has been held that a generic invention is “anticipated by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10035566. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 11 is anticipated by patent claim 20.
Patent claim 20 recites substantially similar limitations as application claim 11. However, the patent claim recites “a first buoy, moor, or piling” while the application claim recites “a first fixed object.” Therefore, patent claim 19 is in essence a “species” of the generic invention of application claim 10. It has been held that a generic invention is “anticipated by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170037832 A1 discloses a wind turbine structure comprising a wind turbine tower with a nacelle arranged on the top to which a rotor hub with one or more rotatable mounted wind turbine blades are mounted which form a rotor plane. A floating foundation is mounted to the bottom of the wind turbine tower and the pitch and/or yaw system are used to regulate the position of the wind turbine structure. A control unit detects the relative movement of the wind turbine structure in two axial directions and activates the pitch or yaw system to move the wind turbine structure into an equilibrium position. This reduces the directional movement of the wind turbine structure so that it remains in a stable equilibrium position. This also reduces the oscillating movement and tension forces in the anchor chains.
US 20130019790 A1 discloses a method of controlling the position of a spread moored marine vessel (1). In particular, the method of the present invention substantially maintains the position of a spread moored vessel (1) in, or on the boundary of a target area (2) using thruster assistance. This is done by monitoring the position of the vessel and when the vessel (1) is positioned outside of the target area (2) applying a position correcting thrust (7) to the vessel (1) in the direction of an aim position located on the boundary of the target area (2) and when the vessel (1) is positioned within the target area (2) reducing the position correcting thrust (7) applied to the vessel (1) or maintaining the position correcting thrust (7) applied to the vessel (1) at zero. The present invention may also apply a damping thrust (7) to the vessel (1) in order to damp the positional variation of the vessel (1). The present invention also provides a thruster assisted mooring system for a spread moored vessel (1) operating according to the method of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915. The examiner can normally be reached 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Basil T. Jos/Primary Examiner, Art Unit 3664